Citation Nr: 0025159	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-31 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hearing loss with tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
January 1946.  

The September 1949 and February 1950 rating decisions denied 
service connection for paralysis of the right arm.  A January 
1982 rating decision denied service connection for hearing 
loss.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claims of entitlement 
to service connection for hearing loss and a right shoulder 
injury with right arm paralysis.  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in 
January 1982 and notified the veteran of the decision by 
letter dated January 15, 1982; he did not appeal.  

2.  Evidence received since the January 1982 decision 
includes medical evidence that shows that the veteran 
currently has bilateral hearing loss.  

3.  The veteran was in a July 1943 airplane crash, and he 
alleges that he was exposed to loud aircraft engine noise in 
service.  

4.  Treatise evidence relates a hearing disability to 
exposure to loud noises and head and neck trauma.  

5.  The RO denied reopening the claim for service connection 
for a right arm injury in February 1950 and notified 
the veteran of the decision by letter dated February 13, 
1950; he did not appeal.  

6.  Evidence received since the February 1950 decision 
includes medical evidence that shows that the veteran 
currently has a right shoulder disability.  

7.  The medical evidence does not include a nexus opinion 
relating a current right shoulder disability to active 
service.  


CONCLUSIONS OF LAW

1.  The January 1982 decision became final because the RO 
notified the veteran of the decision by letter dated January 
15, 1982, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

2.  The evidence received since the January 1982 rating 
decision is new and material evidence; the claim for 
entitlement to service connection for hearing loss with 
tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for 
hearing loss with tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The February 1950 decision became final because the RO 
notified the veteran of the decision by letter dated February 
13, 1950, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  


5.  The evidence received since the February 1950 rating 
decision is new and material evidence; the claim for 
entitlement to service connection for a right shoulder 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

6.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1999), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  


Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hearing loss with tinnitus

The January 1982 decision became final because the veteran 
did not file a timely notice of disagreement.  The veteran 
was notified of the rating decision on January 15, 1982, and 
he did not file a notice of disagreement within the 
prescribed time limit.  

The veteran requested that the claim for service connection 
for hearing loss and right shoulder injury be reopened in 
February 1985.  He was advised by letter in April 1985 that 
he needed to submit evidence to establish continuity and the 
present existence of his disabilities.  

The veteran has presented new evidence that was not in the 
record at the time of the January 1982 rating decision: 1) a 
February 1997 report from the Ogawa Hearing Aid Service; 2) 
an October 1997 report from the Audio Rx Hearing Services; 
3) sworn testimony from the November 1996 hearing; 4) an 
undated article from the Los Angeles Times entitled "Ear: 
Study of Tinnitus Offers Hope for Treatment"; and 5) lay 
statements since April 1985 that alleged in-service injury to 
the veteran's hearing.  

The February 1997 report from the Ogawa Hearing Aid Service 
stated that it had recommended hearing aids for the veteran 
because he had severe hearing loss in both ears.  The October 
1997 report from the Audio Rx Hearing Services, signed by a 
person with a Certificate of Clinical Competence in 
Audiology, stated that the veteran had bilateral decreased 
hearing and that amplification was necessary for 
communication.  

The veteran's November 1996 testimony alleged that he 
incurred hearing loss and tinnitus in service.  He alleged 
that, as a crew chief on a twin engine bomber, he flew on 
noisy airplanes.  He was not given hearing protection even 
though he had to shout to be heard during flights.  He did 
not go to sick call for hearing problems in service.  Soon 
after service, he saw an examiner who advised him to get 
hearing aids.  He could not afford hearing aids at the time 
and saw no other private doctors for hearing problems.  He 
alleged that he was not exposed to noise after service 
because he worked in a restaurant, laundromat, and at a quiet 
factory, where he packaged salt and pepper shakers.  

The undated newspaper article alleged that tinnitus could be 
caused by exposure to loud noises, ear or sinus infections, 
jaw misalignment, and head and neck trauma.  

The veteran's August 1996 statement alleged that a private 
doctor told him in 1946 that he needed a hearing aid.  A 
February 1997 statement alleged that Mr. Ogawa, an 
audiologist, told him that hearing loss could result from 
exposure to airplane engine noise.  The March 1997 statement 
alleged that the veteran's hearing was damaged during an 
engine repair course in service because he was exposed to 10 
days of loud engine noise in a closed room.  The veteran's 
March 1997, October 1997, and April 1998 lay statements 
alleged that buzzing in his right ear, that began just after 
a July 1943 plane crash, had worsened over the years. 

The new evidence is material because it helps to explain the 
nature and duration of the veteran's current hearing loss 
disability.  The claim must be reopened because the new and 
material evidence, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The veteran met the first requirement for a well grounded 
claim.  Although the medical evidence did not show impaired 
hearing according to audiometric testing under 38 C.F.R. 
§ 3.385, the February 1997 and October 1997 reports from 
private hearing services stated that the veteran had 
bilateral hearing loss that required amplification.  

Service medical records did not show in-service treatment, 
diagnosis, or complaint of a hearing disorder, and the 
veteran admitted that he was not treated or diagnosed with 
hearing loss or tinnitus at the time.  The veteran's hearing 
was 20/20 in the both ears at the March 1942 induction 
examination and 15/15 in both ears at the January 1946 
discharge examination.  In addition, the provisions of 
38 U.S.C.A. § 1154(b) were inapplicable.  Although the 
veteran served on active duty during World War II, the 
evidence did not show that the veteran was in combat.  

In any event, the veteran met the second requirement for a 
well grounded claim.  Service department records showed that 
he worked as an airplane and engine mechanic and that he 
completed 19 weeks of training on B-34 maintenance at the 
Lockheed Aircraft Company, and he contended that he was 
exposed to loud noise from aircraft engines during a 10-day 
training course and during numerous flights in service.  
Service medical records showed that the veteran incurred 
dental injuries in a July 1943 aircraft crash, and he 
contended that his hearing loss and tinnitus started soon 
after as a result of the crash.  He further contended that 
his hearing was fine prior to service and that he first 
noticed hearing problems after the aircraft crash, loud 
training course, and numerous flights.  The Court has held 
that lay witnesses are competent to provide testimony that 
may be sufficient to substantiate a claim of service 
connection for an injury.  Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993); Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).  Accordingly, the veteran presented probative 
evidence that he was exposed to loud noise during active 
service.  

The veteran met the third requirement for a well grounded 
claim.  The veteran's February 1997 statement alleged that 
Mr. Ogawa, an audiologist, told him that hearing loss could 
result from exposure to airplane engine noise.  Normally, 
hearsay medical evidence transmitted by a lay person is not 
sufficient to render a claim well grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Kirwin v. Brown, 8 Vet. App. 148, 153 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this case, 
however, the veteran provided treatise evidence that related 
tinnitus to loud noises, which the veteran indicated occurred 
during training and numerous flights.  The treatise evidence 
also related tinnitus to head and neck trauma, which the 
veteran's March 1997 statement alleged that he incurred in 
the July 1943 airplane crash.  Medical treatise evidence can 
be sufficient to well ground a claim for service connection, 
if it is specific with regard to the causal link between the 
in-service injury or disease and the current disability, and 
is not merely a generic statement regarding a possible link.  
Wallin v. West, 11 Vet. App. 509, 513-514 (1998).  Resolving 
all reasonable doubt in the veteran's favor, the claim of 
entitlement to service connection for hearing loss with 
tinnitus is well grounded.  See 38 C.F.R. § 3.102 (1999).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right shoulder disability

The February 1950 decision became final because the veteran 
did not file a timely notice of disagreement.  The veteran 
was notified of the rating decision on February 13, 1950, and 
he did not file a notice of disagreement within the 
prescribed time limit.  

The veteran presented new evidence that was not in the record 
at the time of the February 1950 rating decision: 1) July 
1997 and August 1998 VA x-ray reports; 2) August 1998 to 
November 1998 VA treatment reports; 3) sworn testimony from 
the April 1999 hearing; and 4) lay statements since April 
1985.  

The July 1997 VA x-ray impression was subchondral cysts about 
the right shoulder joint, possible chondrocalcinosis and 
possible calcium pyrophosphate dihydrate arthropathy.  The 
August 1998 VA x-ray impression was subtle lucencies in the 
humeral head and ill-defined sclerosis of the right acromion, 
possibly suspicious for metastases.  

In August 1998, the veteran reported having right shoulder 
pain for 50 years.  After physical examination, the 
impression was adhesive capsulitis and bicipital tendonitis 
of the right shoulder.  In September 1998, the veteran 
reported an inability to raise his right arm above his head 
and excruciating pain with certain movements.  After physical 
examination and review of the veteran's right shoulder x-ray, 
the assessment was probable large rotator cuff tear.  In 
November 1998, the veteran reported having right shoulder 
pain since an injury 40 years ago.  The examiner stated that 
x-rays revealed early osteoarthritis of the right shoulder.  

At the April 1999 hearing, the veteran testified that he 
incurred nerve damage to his right shoulder in service after 
a plane canopy snapped shut on his right shoulder.  He 
testified that Dr. D.M., a private orthopedic doctor from 
Chicago, Illinois, took x-rays, treated his right shoulder in 
January 1947 and March 1947, and told him that he had nerve 
damage.  

The veteran's March 1997, October 1997, August 1998, and June 
1999 statements alleged that his right shoulder was injured 
in service when it was crushed under an airplane canopy that 
suddenly closed.  He alleged that his right arm was paralyzed 
for almost a year from his shoulder to his fingertips and 
that he still had right shoulder pain.  He alleged that a VA 
doctor told him that his right shoulder injury was very old.  

The new evidence is material because it helps to explain the 
nature and duration of the veteran's current right shoulder 
disability.  The claim must be reopened because the new and 
material evidence, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The veteran met the first requirement for a well grounded 
claim.  The medical evidence included a diagnosis of a 
current right shoulder disability because the diagnoses from 
July 1997 to November 1998 included subchondral cysts about 
the right shoulder joint, possible chondrocalcinosis, 
possible calcium pyrophosphate dihydrate arthropathy, subtle 
lucencies in the humeral head, ill-defined sclerosis of the 
right acromion, adhesive capsulitis, bicipital tendonitis of 
the right shoulder, probable large rotator cuff tear, and 
early osteoarthritis of the right shoulder.  

The veteran met the second requirement for a well grounded 
claim.  Although there were no defects of the veteran's 
musculoskeletal system at the March 1942 induction and 
January 1946 discharge examinations, service medical records 
showed that the veteran was treated in June 1945 for a 
moderate contusion of the right shoulder after an airplane 
canopy struck him on the right shoulder during a 
demonstration of canopy operation.  

Nonetheless, the claim is not well grounded because the 
medical evidence did not include a nexus opinion relating a 
current diagnosis of a right shoulder disability to an in-
service event.  Although the veteran alleged that an examiner 
told him in 1947 that he had nerve damage of the right 
shoulder, hearsay medical evidence transmitted by a lay 
person is not sufficient to render a claim well grounded 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Although the veteran alleged that the June 1945 
canopy accident and the July 1943 airplane crash caused his 
current right shoulder pain, he is a lay person who is not 
competent to diagnose the cause of a disability.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the claim of entitlement to service 
connection for a right shoulder disability is not well 
grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA cannot assist in any further development of the claim 
for service connection for a right shoulder disability 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss with 
tinnitus is reopened, and the claim of entitlement to service 
connection is well grounded.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder 
disability is reopened, and entitlement to service connection 
is denied.  


REMAND

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining additional medical records and a VA 
audiological examination.  

The veteran's August 1996, March 1997, and October 1997 
statements alleged that he was examined by Dr. C. in Chicago, 
Illinois in July 1946 and referred for examination to the Bell 
Laboratory, on Michigan Boulevard in Chicago, Illinois, where 
he was told that he needed hearing aids, just six months after 
service.  The record did not show that the RO requested or 
obtained the veteran's medical records from Dr. C. or the Bell 
Laboratory in Chicago, Illinois. Therefore, the VA has a duty 
to assist the veteran in obtaining additional medical records.  

In addition, the VA has a duty to assist the veteran in 
obtaining a VA audiological examination.  Although the claim 
was well grounded by the February 1997 and October 1997 
diagnoses from private hearing services and treatise medical 
evidence, the medical evidence did not include audiometric 
tests showing whether the veteran had bilateral hearing loss 
under the criteria of 38 C.F.R. § 3.385, whether he currently 
had tinnitus, or a medical opinion stating the etiology of 
the veteran's current hearing disability.  If a diagnosis is 
not supported by the finding on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
The veteran's March 1996 statement also requested a new VA 
examination.  He alleged that he had missed a prior 
examination because he had not received a notice letter 
telling him when and where to report.  


Therefore, this case is remanded to obtain additional medical 
records and a VA audiological examination and medical 
opinion.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 (1998).  
This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hearing disorders since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA audiological 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (1999).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service hearing and ear conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's hearing 
condition(s) and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) the etiology of the 
veteran's hearing loss and tinnitus; c) 
whether it is as likely as not that the 
veteran's hearing loss and tinnitus was 
caused by exposure to noise in service; 
and d) whether it is as likely as not 
that the veteran's hearing loss and 
tinnitus was caused by the veteran's 
involvement in the July 1943 airplane 
crash.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for hearing loss with tinnitus 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 

